Citation Nr: 9931802	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
mitral stenosis.

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of an April 1999 remand.  That remand requested that 
the veteran be scheduled for an audiological examination and 
that his representation be clarified.  That development has 
been completed and this claim is again before the Board.

The veteran's claim of entitlement to an increased 
(compensable) rating for mitral stenosis is addressed in the 
remand attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral hearing loss is manifested by an 
average pure tone threshold of 100+ decibels in the right ear 
and 54 decibels in the left ear, at 1000, 2000, 3000, and 
4000 hertz, and by speech recognition of 0 percent in the 
right ear, and 56 percent in the left ear.

3.  The veteran does not have all of the pure tone thresholds 
over 55 decibels in the left ear, nor does he have a pure 
tone threshold of 30 decibels at 1000 Hertz and 70 decibels 
or more at 2000 Hertz in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 60 
percent, but not greater, for hearing loss are met.  
38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85-4.87, Diagnostic Code 6100, Tables VI-VII 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his service-connected hearing loss 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased rating of 60 percent is granted 
for hearing loss, subject to the laws and regulations 
governing the disbursement of monetary benefits.

The veteran established service connection for impaired 
hearing by means of a December 1944 rating decision, which 
assigned a noncompensable disability rating.  That veteran 
established entitlement to an increased rating of 10 percent 
by means of a November 1972 rating decision which 
characterized the disability as defective hearing.  That 
rating was continued by means of an October 1995 rating 
decision which is the subject of this appeal.  This claim was 
previously before the Board and was the subject of the April 
1999 remand which requested that the evidence be developed 
and that the veteran's representation be clarified.  That 
development was completed.  While on remand at the RO, an 
August 1999 supplemental statement of the case was issued, in 
which the RO indicated that the veteran had only established 
service connection for right ear hearing loss and the 10 
percent rating was continued.

However, the Board has examined the veteran's claims folder 
and finds that the veteran has established entitlement to 
service connection for bilateral hearing loss.  The RO 
analyzed the initial grant of service connection and found 
that service connection had been granted only for right ear 
hearing loss.  However, the Board notes that the disability 
was characterized as "impaired hearing," in the initial 
grant of service connection.  That grant of service 
connection was not limited to one ear.  Therefore, where 
impaired hearing is shown in either ear, the Board finds that 
service connection is established for that disability.  The 
Board also notes that previous VA decisions, including a 
January 1973 Board decision, have analyzed entitlement to an 
increased rating for hearing loss with consideration of both 
ears.  The Board finds therefore, that the stated disability 
of the December 1944 decision of "impaired hearing" with 
subsequent VA decisions has conceded entitlement to service 
connection for bilateral hearing loss.

Furthermore, the Board finds that even were service 
connection to have been conceded in error by VA, the grant of 
entitlement to service connection must stand.  The pertinent 
statute provides that service connection for any disability 
or death granted and in force for more than ten years shall 
not be severed except upon a showing that the original grant 
of service connection was based on fraud or it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge.  
38 U.S.C.A. § 1159 (West 1991).  As the veteran's character 
of discharge and service are appropriate, and as there is no 
evidence indicating any fraud in the initial establishment of 
service connection, the Board finds that the grant of 
entitlement to service connection for bilateral hearing loss 
may not be severed.  The Board notes that service connection 
has been established for that disability for over half a 
century.  Therefore, the Board will evaluate the veteran's 
entitlement to an increased rating for the disability of 
bilateral hearing loss.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  At the time of the veteran's claim, hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1998).  Under those criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110, Tables VI-VII (1998).

The criteria for evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Pursuant to the criteria in effect subsequent to June 10, 
1999, a different chart is provided for use where all of the 
pure tone thresholds are over 55 decibels in either ear; or 
where either ear had a pure tone threshold of 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz; or where 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1999).  The 
remaining provisions are substantively unchanged.

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that the new criteria are not 
substantively different as regards the evaluation of the 
veteran's claim and that it is not prejudicial to the veteran 
to adjudicate his claim without providing him with the text 
of the new criteria, as both sets of criteria are 
substantively similar.

A June 1999 VA audiological examination, the most recent 
evaluation of the veteran's service-connected hearing loss, 
found pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100+
100+
100+
100+
100+
LEFT
55
50
45
60
60

The average pure tone thresholds, in decibels, were 100+ in 
the right ear and 54 in the left ear.  Speech audiometry 
revealed speech recognition ability of zero percent in the 
right ear and of 56 percent in the left ear.

The Board finds that the criteria for entitlement to an 
evaluation of 60 percent are met for the veteran's hearing 
loss.  The veteran does not have all of the pure tone 
thresholds over 55 decibels in the left ear, nor does he have 
a pure tone threshold of 30 decibels at 1000 Hertz and 70 
decibels or more at 2000 Hertz in the left ear.  The examiner 
did not certify that the use of the speech discrimination 
test was not appropriate because of language difficulties or 
inconsistent speech discrimination scores.  Therefore, the 
veteran's hearing will be evaluated using Table VI.  Pursuant 
to Table VI, the veteran's right ear shows an average pure 
tone threshold of 100+ decibels and speech discrimination of 
0 percent which warrants the assignment of Level XI.  The 
veteran's left ear shows an average pure tone threshold of 54 
decibels and speech discrimination of 56 percent which 
warrants the assignment of Level VII.  Where hearing loss 
warrants the assignment of Level XI in one ear and Level VII 
in the other ear, Table VII instructs the evaluator to assign 
a rating of 60 percent.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 60 percent, but not 
greater, for hearing loss are met, and a 60 percent rating is 
granted for hearing loss subject to the laws and regulations 
governing the disbursement of monetary benefits.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100, Tables VI-VII (1999).


ORDER

Entitlement to an increased rating of 60 percent, but not 
greater, for hearing loss is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that where a veteran has stated that his 
service-connected disability has increased in severity, his 
claim of entitlement to an increased rating is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, 
development of the veteran's claim for an increased rating 
for mitral stenosis is warranted as that claim is well 
grounded.

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65,219 (Dec. 
11, 1997).  The United States Court of Appeals for Veterans 
Claims has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board feels that an examination is 
needed to provide that evidence necessary for evaluation 
pursuant to the new criteria for the evaluation of 
cardiovascular disorders.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state what 
workload, as measured in METs, 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.

c)  The examiner should state 
whether or not there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, 
or X-ray.

d)  The examiner should state 
whether or not the veteran has any 
left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent, or less than 30 percent.

e)  The examiner should state 
whether or not there is any active 
infection with valvular heart 
damage.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case which informs him of the amended 
criteria for the evaluation of 
cardiovascular disorders and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






